Exhibit 10.1




LICENSE AGREEMENT – ACNE




THIS LICENSE AGREEMENT (“Agreement”) is entered into as of September 23, 2011
(the “Effective Date”), by and between Health Innovations, Inc, a corporation
organized under the laws of Utah, and having a place of business located at 86
North University Avenue, Suite 400, Provo, UT 84601 (“LICENSOR”, as that term is
further defined below), and Equity Labs, Inc., a Utah corporation located at 517
West 100 North, Suite 201, Providence, UT  84332, (“LICENSEE”, as that term is
further defined below) (LICENSOR and LICENSEE are sometimes referred to herein
individually as a “party” and collectively as the “parties”).




BACKGROUND




A.

LICENSOR engages in the research and development of proprietary products for the
cosmetic and medical industries, and owns a  product intended for the treatment
of acne.




B.

LICENSEE manufactures and markets personal care and nutritional care products,
and desires to license such intellectual property related to the acne  product
on the terms and conditions of this license.




AGREEMENT




In consideration of the foregoing, the mutual covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:




1.

Definitions.  Capitalized terms not otherwise defined herein shall have the
respective meanings given to them below:

“Affiliate” of a party shall mean any corporation or other business entity
controlling, controlled by, or under common control with such party.




“Bankruptcy Event” means that, with respect to an entity, such entity shall
(a) make a general assignment for the benefit of creditors or an agent
authorized to liquidate its assets, (b) become the subject of bankruptcy or
insolvency proceedings or other proceedings for relief under any bankruptcy or
other law for the relief of debtors, where, with respect to an involuntary
petition in bankruptcy, the petition shall not have been stayed within sixty
(60) days, (c) apply to a court for the appointment of a receiver or custodian
for substantially all of its assets or properties, with or without consent, and
such receiver is not discharged within sixty (60) days after appointment, or
(d) adopt a plan of complete liquidation of its assets.




“Know-How” means the step-by-step instructions for chemical formulation and
mixing process (approximately two pages in content) necessary to produce the
Licensed Product.














--------------------------------------------------------------------------------




“Licensed Product” means the acne product category for all Nitric Oxide
 products developed by Licensor for the Acne category.




“Licensor Intellectual Property” means the Know-How, research, and other
intellectual property rights and tangible embodiments thereof (in whatever form
or medium) which relate to Licensed Product.




“Statement of Work” shall be reasonable instructions given by Licensor to
Licensee, from time to time, in addition to specifications and quality standards
that Licensee is required to adhere to under this Agreement.




2.

Exclusive License.

(a)

Exclusive License Grant.  Licensor grants to Licensee an exclusive, world-wide
right and license to use the Licensed Product and the Licensor Intellectual
Property to manufacture, have manufactured and sell the Licensed Product,
provided that the Licensed Product is manufactured in accordance with the
specifications and quality standards submitted or approved by Licensor.  Such
approvals of standards and specifications may not be unreasonably withheld. The
license includes, but is not limited to, the following rights:

(i)

The rights to manufacture, use, sell, license, distribute, offer for sale,
export and import products based on or using in any manner the Licensor
Intellectual Property for the treatment of acne.

(ii)

The right to sublicense, at a minimum of six months after the Effective Date, to
another party mutually agreed upon by the Licensor and Licensee, any of the
rights granted to Licensee hereunder, including the right to authorize other
parties to manufacture, use, sell, license, distribute, offer for sale, export
and import products based on or using in any manner the Licensor Intellectual
Property for the treatment of acne.  Any such sublicense must include all the
terms of protection of this agreement including but not limited to
non-infringement, non-competition, confidentiality, and other protection of
intellectual property which Licensor may reasonably require.  No sublicense may
be entered into without the express written approval by licensor of the form and
terms thereof which approval shall be not be unreasonably withheld.  Licensee’s
performance of this agreement shall not be obviated, reduced or otherwise
diminished in any respect by rights or responsibilities granted by it to
sublicensees.  Prior to discussion or negotiation with any Sublicensee, such
Sublicensee shall execute a Licensor-approved non-disclosure agreement.

(b)

Development Fee.  The Licensee will pay a development fee of ** to Health
Innovations, Inc.   The monies will be paid according to the following schedule:








2




--------------------------------------------------------------------------------



(i)

**, receipt of which is hereby acknowledged.

(ii)

** to be paid upon execution of this Agreement and satisfactory review of
Intellectual Property including all relevant patent filings, correspondence from
the U.S. Patent and Trademark Office.  Licensee will have five (5) business days
to review and evaluate Intellectual Property.  If payment is not received within
48 hours of the Intellectual Property Review by Licensee, this Agreement is
deemed terminated.

(iii)

The non-refundable development fee will be deemed earned upon achieving the
following milestones:




 1) Finalization of Formulation

**

 2) Completion of the OTC testing

**




(c)

Exclusivity.  The foregoing rights shall be exclusive to Licensee for a minimum
period of twelve (12) months from the date of the completion and stability
testing of the OTC version of the Acne Formulations.  The completion and
stability testing of the OTC version of the Acne Formulation must occur within
four (4) months of the execution of this Agreement.  If, after those twelve (12)
months from the completion of the OTC testing, Licensee does not meet the
minimum performance requirements as outlined in paragraph 2(e), the Exclusive
License will convert to a non-exclusive license for the Acne Product Category.
 In the event that the Exclusive License converts to a Non-Exclusive License,
Licensee would retain the rights to sub-license non-exclusive rights to third
parties.

(d)

Non-Compete.  If Licensee meets the Minimum Performance Requirements as outlined
in paragraph 2(e) or is able to sublicense the Licensed Product, Licensor shall
not have any rights to use or otherwise license in any manner the Licensor
Intellectual Property for the treatment of acne.  Further, as long as Licensee
maintains an exclusive license under this Agreement, Licensor may not create,
license or sell any technology or products competitive with Licensee’s products
using the Licensor Intellectual Property.  Additionally, as long as the
Agreement remains in force, Licensee is prohibited from licensing and marketing
any other product that competes with the Licensed Product.  

(e)

Minimum Performance.  If Licensee is able to sublicense the Licensed Product in
accord with the terms outlined in paragraph 2(c), thereby converting the license
to an exclusive license, in order to maintain exclusivity, Licensee shall be
required to accomplish Minimum Performance requirements.  The time at which the
Licensee will be required to begin attaining the Minimum Performance
requirements will commence when the products have been completed for OTC
requirements and stability testing has been completed..  Upon the Minimum
Performance Commencement, Licensee shall be required to accomplish a Minimum
Performance of at least ** in top-line gross revenue to licensee for the first
12 months after OTC testing is successfully completed.








3




--------------------------------------------------------------------------------

The minimum total top line revenue to licensee for year 2 to maintain an
exclusive license is **, Year 3 ** Year 4 **, Year 5 **, Year 6 **, Year 7 and
all years beyond Year 7 the minimum top line revenue to Licensee to maintain an
exclusive license is **. If Licensee is short of the minimum dollar requirements
in any year, Licensee can pay licensor the royalty amount that Licensor would
have received if the minimum were met during that 12 month period to retain
exclusivity.  If minimum top-line revenues are not met, and the minimum royalty
is not paid this agreements automatically converts to a non-exclusive license
for the Acne category.

(f)

Know-How Transfer.  Within five (5) days after signing this agreement, in order
to get the product converted to an OTC approved product, Licensor shall disclose
and transfer to Licensee all of the Know-How and other Licensor Intellectual
Property that is necessary or helpful for Licensee to manufacture, support and
service Licensed Product and other Licensee products using Licensor Intellectual
Property.  Know-How shall consist of step-by-step instructions for chemical
formulation and mixing process (approximately two pages in content).  The
delivery of these instructions shall constitute complete transfer of Know-How
under this Agreement.  

3.

Royalty.

(a)

Royalty.  Licensee shall pay Licensor a ** royalty of all gross profit from the
sale of any products sold by Licensee using Licensor Intellectual Property or
from the sublicense of the rights granted hereunder.  Gross profit is defined
under this agreement as total top line revenue minus the 1.Cost of Goods Sold
and the 2.Cost of Sales.  Cost of Goods Sold includes Cost of Raw Materials,
Packaging and Product Displays, Labor, Blending, Filling, Product Shipping
Costs, Warehousing Costs, Product Liability Insurance, and any Financing Costs
affiliated with the COGS (Factoring or lines of Credit).  Cost of Sales include
Direct Cost of Sales, Merchant Account Fees, Software Development and Hosting,
Commissions and Payments to Salespeople and outside representatives, Brokers,
Internet Affiliates, Advertising Costs, Search Engine Optimization Programs and
Affiliates, and all outside parties required to generate sales on the Internet
and Retail Sales.  Gross receipts are defined under this Agreement as total
product sales before reduction for returns and allowances, trade discounts, or
any and all other sales credits.    Costs that will not be deducted from the
Gross Profit Calculations for Royalty payments are General Overhead, Managers
Salaries, Travel Expenses, Office Rent, Accounting Fees, Legal Fees,
Distributions, Meals and Entertainment, Auto Expenses, and Phone Expenses.   At
the end the original of 12 month period, Licensor has the right to request an
evaluation of the Gross Profit calculation and the parties may make any mutually
agreed upon adjustments to the methodology utilized in the calculation by
written consent of both parties.

(b)

Payment of Royalty.  Licensee shall provide Licensor with quarterly written
reports within fifteen (15) days after the end of each calendar quarter during
the term of this Agreement, stating in each such report the number and
description of Licensor products sold






4




--------------------------------------------------------------------------------

and the aggregate amount of top-line gross revenue invoiced by Licensee and
gross profit attained during the preceding quarter.  Together with the delivery
of each such report, Licensee shall pay to Licensor the royalties, if any, that
are due to Licensor for the period of such report.  If no royalties are due,
Licensee shall so report.

(c)

Recordkeeping and Reports.  Licensee shall keep, for no less than four years,
full and accurate records and books of account of all particulars necessary for
calculating the amounts of royalties due to Licensor hereunder.  With each
royalty payment, Licensee agrees to submit to Licensor a written report showing
the top-line revenue and the gross profit in the quarter and the calculation of
the royalty paid.  

(d)

Audit Right.  Upon not less than thirty (30) days prior written notice to
Licensee, Licensor shall have the right to appoint a qualified, licensed
auditor, reasonably acceptable to Licensee, to examine the business records of
Licensee, no more than once per year, for the sole purpose of verifying the
accuracy of the royalty payments made to Licensor by Licensee under this
Agreement.  Such auditor shall enter into a confidentiality agreement with
Licensee and such examination shall be conducted during Licensee’s regular
business hours.  All expenses of such examination shall be borne by Licensor;
provided, however, that, if any such examination determines that amounts due to
Licensor hereunder have been underpaid by ten percent (10%) or more, then
Licensee shall pay the full cost of the examination.  If the examination
uncovers overpayments, the party that received the overpayment will immediately
refund the overpayment.  If the examination uncovers an underpayment, the party
that underpaid will promptly pay the difference between the amount paid and the
amount owed.  The parties will meet within thirty (30) days after completion of
the examination to discuss how best to respond to any areas of concern
identified by the examination.

4.

Quality Controls.   Licensor shall have the right to and shall control the
nature and quality of Licensed Product.  Licensor shall work with Licensee with
respect to the manufacture of the Licensed Products.  Licensee shall not
manufacture or sell the Licensed Products until Licensor has given its approval
in writing, for the Licensed Products.  Such approval shall be in a timely
manner and not unreasonably withheld.  In addition, to assure itself that the
Licensed Product as sold by Licensee complies with Licensor’s specifications and
quality standards, including Statement of Work, upon reasonable notice, Licensor
shall have the right at all reasonable times during normal business hours to
inspect the Licensed Products and to inspect the facilities and the methods of
manufacturing the same; and, at its cost, Licensee shall send to Licensor or
through its designated representative, reasonable quantities of random
production samples of the first production run of the Licensed Products and
thereafter shall send random production samples as Licensor may reasonably
request from time to time. Licensee shall correct to Licensor’s satisfaction any
deficiencies in the nature or quality of the Licensed Products according to
instructions provided by Licensor.

5.

Product Labeling.  Licensor shall have the option of including the statement on
the product label, “Manufactured Under License by Health Innovations, Inc.” on
each individual product manufactured under this Agreement or any Sub-licensee
agreement.  Licensee shall have








5




--------------------------------------------------------------------------------

the right to list “Patent Pending” on the product label and put the relevant
patent numbers on the products when relevant patents are issued.

6.

Compliance with Law.  Licensee and Sub-Licensees shall comply, at all times,
with applicable and documentable local, state, federal, foreign and
international laws, ordinances, and regulations, including, but not limited to,
those pertaining to the manufacturing, distribution, packaging, marketing,
advertising, promotion, and sale of the Licensed Products.  Licensee and any
Sub-Licensees shall strictly comply with the laws, rules and regulations of the
United States Food and Drug Administration, as well as any comparable laws,
rules and regulations of other nations.  If, at any time, the Licensee or any
Sub-licensee is found to have violated any law, ordinance, or regulation, the
Licensor must notify Licensee, or any Sub-Licensee of the alleged violation.  If
in fact there is deemed to be a violation, Licensee has 120 days to comply.  If
after 120 days of formal notice, Licensee or Sub-Licensee does not comply,
Licensor reserves the right to terminate the License and/or any Sublicense
granted by the Licensee.

7.

Confidentiality.

(a)

Confidential and Proprietary Information.  

(i)

Licensor Obligations with Respect to Licensee Confidential Information.
 Licensor  agrees to hold all confidential information of Licensee and its
Affiliates, including without limitation, any information relating to Licensee’s
and its Affiliates’ business operations, price lists, manufacturing data,
marketing information strategies, customer or product lists, research and
development information and all other information disclosed by Licensee or its
affiliates to Licensor (“Licensee Confidential Information”), in strict
confidence and not to use any of the foregoing commercially for its own benefit
or that of anyone else nor for the purpose of developing or improving a product
or method for anyone except Licensee.  Licensor agrees to limit dissemination of
and access to Licensee Confidential Information only to the persons who have a
need for access thereto, and who have entered into a restrictive agreement
prohibiting such personnel from doing anything with respect to Licensee
Confidential Information that Licensor would itself be prohibited from doing
under this Agreement.  

(ii)

Licensee Obligations with Respect to Licensor Confidential Information.
 Licensee agrees to hold all confidential information of Licensor, including
without limitation, any information relating to Licensor’s business operations
and all other information disclosed by Licensor (“Licensor Confidential
Information”), in strict confidence and not to use any of the foregoing
commercially for its own benefit or that of anyone else.  Licensee agrees to
limit dissemination of and access to Licensor Confidential Information only to
the persons within Licensee and its Affiliates, and their respective third party
contractors, subcontractors, manufacturers and business partners who have a need
for access thereto, and who have entered into a restrictive agreement








6




--------------------------------------------------------------------------------

prohibiting such personnel from doing anything with respect to Licensor
Confidential Information and such information that Licensee would itself be
prohibited from doing under this Agreement.

(iii)

Licensee and Licensor Obligations with Respect to this Agreement.  Licensee and
Licensor are both prohibited from using this Agreement, in any manner, for
purposes of raising private or public capital, either by equity or debt, on
behalf of Licensee or other entities or individuals. Licensee is prohibited from
including or attaching information pertaining to this Agreement as part of a
private offering memorandum, prospectus, or similar investment-related document,
absent Licensor’s or Licensee’s approval.

(b)

Use of Confidential Information of Other Parties.  Each party represents,
warrants, and covenants that it will not use in the course of its performance
under this Agreement, or disclose to the other parties hereto, any confidential
or proprietary information of any third party without the prior written consent
of the party to whom such confidential or proprietary information belongs.

(c)

Disclosure Does Not Constitute a License.  Neither the execution of this
Agreement nor the disclosure of any confidential or proprietary information by
one party to the other hereunder shall be construed as granting to the recipient
of such information, by implication or otherwise, any right in, or license to,
any present or future proprietary information, patent, trademark, copyright
invention, now or hereinafter, owned or controlled by the disclosing party,
except as provided in this Agreement.  

(d)

Survival.  The provisions regarding Confidential Information shall survive the
termination of this Agreement.

8.

Term and Termination

(a)

Term.  The term of this Agreement began on the Effective Date and shall remain
in effect subject to the provisions set forth in this Agreement; provided,
however, that the Term shall end (i) upon one of the events of termination set
forth in the Section 10(b), (ii) upon Licensee’s written notice to Licensor, or
(iii) upon the mutual consent of the parties hereto.

(b)

Termination by Licensor.  This Agreement may be terminated by Licensor prior to
the end of the Term as follows:

(i)

Upon a Bankruptcy Event of Licensee, Licensee shall notify Licensor thereof
within one (1) business day thereof, and Licensor may elect to terminate the
Agreement by giving written notice to Licensee within thirty (30) days of that
notice.

(ii)

Upon the failure of Licensee to pay to Licensor monies when due by Licensee to
Licensor under this Agreement, Licensor may give notice to








7




--------------------------------------------------------------------------------

Licensee of such non-payment.  Thereafter, if Licensee fails to pay such monies
to Licensor within ten (10) business days of such notice, then this Agreement
shall terminate on that tenth business day.  If Licensee pays the monies due to
Licensor within those ten business days, then this Agreement shall not
terminate.

(iii)

Upon a material breach of this Agreement by Licensee, Licensor may give notice
to Licensee of such breach.  If Licensee fails to cure such breach within sixty
(60) days of such notice, then this Agreement may be terminated by Licensor at
any time during the period that begins on the sixtieth (60th) day following such
notice and ends on the ninetieth (90th) day following such notice (the “Licensor
Termination Period”) by giving written notice of such termination to Licensee
before the expiration of the Licensor Termination Period.  Licensor’s failure to
terminate this Agreement during the Licensor Termination Period will constitute
a waiver of Licensor’s rights to terminate this Agreement by reason of the
applicable breach.

(iv)

Upon written notice following Licensee’s failure to sell any royalty-bearing
product during any one calendar year.

(c)

Termination by Licensee.  This Agreement may be terminated by Licensee prior to
the end of the Term as follows:

(i)

Upon a Bankruptcy Event of Licensor, Licensor shall notify Licensee thereof
within one (1) business day thereof, and Licensee may elect to terminate the
Agreement by giving written notice to Licensor within thirty (30) days of that
notice.  However, in the event that Licensor files for Bankruptcy, Licensee
shall retain rights as outlined in Section 22 below.

(ii)

Upon a material breach of this Agreement by Licensor, Licensee may give notice
to Licensor of such breach.  If Licensor fails to cure such breach within sixty
(60) days of such notice, then this Agreement may be terminated by Licensee at
any time during the period that begins on the sixtieth (60th) day following such
notice and ends on the ninetieth (90th) day following such notice (the “Licensee
Termination Period”) by giving written notice of such termination to Licensor
before the expiration of the Licensee Termination Period.  Licensee’s failure to
terminate this Agreement during the Licensee Termination Period will constitute
a waiver of Licensee’s rights to terminate this Agreement by reason of the
applicable breach.

(d)

Effect of Termination.  Upon the termination of this Agreement, Licensee agrees
to immediately cease using the Licensor Intellectual Property; provided,
however, that Licensee shall have the right to use or sell any manufactured
Licensor products using the Licensor Intellectual Property existing at the time
of termination.  No termination of this Agreement shall affect the rights of
Licensor to accrued royalties due and owing on gross profit as of the date of






8




--------------------------------------------------------------------------------

termination, to royalties on the sale of all inventory on hand which is sold
subsequent to the date of termination, and to statements of account with any
royalty payment that is made after the termination date.  

(e)

No Liability for Termination.  Neither party in exercising its rights to
terminate this Agreement in accordance with the terms and conditions hereof
shall incur any liability whatsoever for any damage, loss or expense of any kind
suffered or incurred by the other (or for any compensation to the other) arising
from or incident to any such termination (except if such termination is for a
material breach of this Agreement), whether or not the terminating party is
aware of any such damage, loss or expense.  Any termination hereof shall not
impair any rights nor discharge any obligations which have accrued to the
parties as of the effective date of such termination.

9.

Representation and Warranties

(a)

Licensor’s Representations and Warranties.  Licensor hereby represents and
warrants to Licensee that:

(i)

Licensor has the full power, capacity, and right to enter into this Agreement
and has exclusive rights to grant an exclusive license to Licensee from GeNOsys
for Nitric Oxide technologies for the Acne Product Category;

(ii)

Licensor knows of no pending or threatened action in law or in equity which
adversely affects the rights granted herein, and know of no basis for any of the
foregoing;

(iii)

To the knowledge of Licensor, neither the execution and delivery of this
Agreement nor compliance with the obligations of Licensor hereunder, will
violate any law or regulation, or any order or decrees of any court or
government instrumentality;

(iv)

To the knowledge of Licensor, neither the execution and delivery of this
Agreement nor compliance with the obligations of Licensor hereunder, will
conflict with, or result in the breach of, or constitute a default under, any
contract, agreement, instrument or judgment to which Licensor is a party, or
which is or purports to be binding upon Licensor;

(v)

No action, approval, or consent, including, but not limited to, any action,
approval, or consent by any federal, state, municipal, or other governmental
agency, is necessary in order to constitute this Agreement as valid, binding,
and enforceable obligations of Licensor in accordance with its terms;

(vi)

Licensor is the sole legal and beneficial owner of the Licensor Intellectual
Property which was developed by GeNOsys; and

(b)

Licensee’s Representations and Warranties.  Licensee hereby represents and
warrants to Licensor that:








9




--------------------------------------------------------------------------------



(i)

It has the full power, capacity, and right to enter into this Agreement;

(ii)

All corporate action necessary to authorize Licensee to enter into this
Agreement and be legally bound by its terms has been taken;

(iii)

It knows of no pending or threatened action in law or in equity which adversely
affects the rights granted herein, and it knows of no basis for any of the
foregoing;

(iv)

To the knowledge of Licensee, neither the execution and delivery of this
Agreement nor compliance with the obligations of Licensee hereunder, will
violate any law or regulation, or any order or decrees of any court or
government instrumentality;

(v)

Neither the execution and delivery of this Agreement nor compliance with the
obligations of Licensee hereunder, will conflict with, or result in the breach
of, or constitute a default under, any contract, agreement, instrument or
judgment to which Licensee or any officer, director, employee or controlling
person of Licensee is a party, or which is or purports to be binding upon any of
the foregoing persons; and

(vi)

No action, approval, or consent, including, but not limited to, any action,
approval, or consent by any federal, state, municipal, or other governmental
agency, is necessary in order to constitute this Agreement as a valid, binding,
and enforceable obligation of Licensee in accordance with its terms.

10.

Indemnification.

(a)

Licensor’s Indemnification.  Licensor shall indemnify, defend and hold Licensee,
its Affiliates, and their respective officers, directors, employees and agents
(each, a “Licensor Indemnified Party”), harmless from and against any and all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries and deficiencies, including interest, penalties, reasonable
attorneys’ fees, costs of investigation and any legal or other expenses or costs
(“Losses”) incurred or suffered by any Licensor Indemnified Party arising out
of, in connection with or resulting from any claim, allegation or judgment as
to: (i) any violation or infringement upon any common law or statutory
intellectual property rights of any third party that arises from or relates to
Licensor Intellectual Property, or (ii) any inaccuracy or breach in any of
Licensor’s representations and warranties under this Agreement.  

(b)

Licensee’s Indemnification.  Licensee agrees to indemnify, defend and hold
harmless Licensor and Licensor’s successor,  assigns, officers, directors,
employees and agents (each, a “Licensee Indemnified Party”) from and against any
and all Losses (as defined in Section 12(a) above) incurred or suffered by any
Licensee Indemnified








10




--------------------------------------------------------------------------------

Party arising out of, in connection with or resulting from any claim, allegation
or judgment as to any inaccuracy or breach in any of Licensee’s representations
and warranties under this Agreement.  Additionally, Licensee shall assume full
responsibility for the manufacturing, distribution, marketing, advertising and
sale of the Licensed Products and shall indemnify and hold Licensor harmless
with respect to any and all claims, losses, obligations, liabilities, including
product liability or strict liability in tort, caused by any defects or alleged
defects in the Licensed Products, plus costs and expenses, including legal and
other fees, with respect to the defense of any such claims, even if such claims
arise after termination of this Agreement.  Such indemnification applies to all
claims arising from violations of laws, ordinances, or regulations by Licensee
or a Sub-licensee.  Licensee shall obtain and maintain, at its expense, adequate
insurance covering any claims or suits arising out of the sale or distribution
of the Licensed Products, said insurance, with minimum insured limits of One
Million Dollars ($1,000,000) to name Licensor as an additional insured party and
to provide that it may not be canceled without at least ninety (90) days prior
written notice to Licensor.

11.

Intellectual Property

(a)

Ownership of Product Rights/Intellectual Property Rights.  Licensor has and will
retain all right, title to, and interest in Licensor Intellectual Property
subject to this Agreement.

(b)

Notice of Infringement.  Licensee shall promptly notify Licensor of any actual
or apparent infringement of Licensor Intellectual Property of which Licensee
becomes aware. Licensor shall prosecute any suit that is reasonably necessary or
appropriate to protect any of Licensor’s rights to Licensor Intellectual
Property from and against infringement by third parties and Licensee shall
cooperate fully with Licensor in connection with any such action.  If Licensor
fails to do so within sixty (60) days of written request by Licensee, Licensee
may pursue such action, the reasonable cost of which will offset any payments
due Licensor under this Agreement.

(c)

For the purposes of this license, the intellectual property is limited to
physical ingredients combined with water/oil for the production of Nitric Oxide
in the topical application of these ingredients.  The intellectual property does
not include Nitric Oxide Generation by means of a mechanical generator for
topical use, nor does it include Nitric Oxide generated by any means or method
for inhalation use.

12.

Innovations.  

(a)

Innovations by Licensor.  Any and all improvements, modifications, derivatives
and the like, whether conceived by Licensor or Licensee, for the Licensor
Intellectual Property hereafter developed by Licensor shall automatically be
included within the Licensor Intellectual Property licensed under this Agreement
at no additional cost to Licensee.   Licensor shall promptly disclose such
improvements, modifications, derivatives and the like to Licensee.  








11




--------------------------------------------------------------------------------



13.

Survival.  Any provision of this Agreement which contemplates performance or the
existence of rights or obligations after the termination of this Agreement shall
expressly survive such termination of this Agreement and shall be binding upon
the party or parties obligated thereby in accordance with the terms of this
Agreement, subject to any limitations expressly set forth in this Agreement.

14.

Amendment or Waiver.  This Agreement cannot be changed orally, and no
modification of this Agreement shall be recognized nor have any effect, unless
the writing in which it is set forth is signed by Licensor and Licensee, nor
shall any waiver of any of the provisions of this Agreement be effective unless
in writing and signed by the party to be charged therewith.  The failure of
either party to enforce, at any time or for any period of time, the provisions
hereof, or the failure of either party to exercise any option herein shall not
be construed as a waiver of such provision or option and shall in no way affect
that party's right to enforce such provisions or exercise such option.  No
waiver of any provision hereof shall be deemed a waiver of any succeeding breach
of the same or any other provisions of this Agreement.

15.

Dispute Resolution; Governing Law; Injunctive Relief.

(a)

Negotiations.  The parties agree that they will attempt in good faith to resolve
any controversy, claim, dispute or question between them arising out of or
relating to this Agreement, including the construction or application of this
Agreement, promptly by negotiations between the parties.  If a controversy or
claim should arise, appropriate representatives of the parties will meet at
least once and will attempt to resolve the matter.  Either party may request the
other to meet within fourteen (14) days, at a mutually agreed time and place.

(b)

Arbitration.    The laws of the State of Utah shall govern the application and
interpretation of this Agreement in all respects and aspects.  Any controversy
or claim arising out of or relating to performance of any part of this
agreement, or breach thereof, shall be settled by arbitration in accordance with
the rules of the American Arbitration Association in the State of Utah, unless
otherwise agreed by both parties.  

(c)

Injunctive Relief.  Each of the parties acknowledge and agree that the other
parties will be damaged irreparably if any of the provisions of this Agreement
(specifically including the obligations of confidentiality set forth in
paragraph 7 herein) are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, notwithstanding any other provision in
this Agreement the damaged party shall have the right to pursue a claim for
injunctive relief, damages and attorneys’ fees in arbitration for the other
party’s breach of any covenant, agreement or obligation.

(d)

Fees.  In the event any party to this Agreement breaches its obligations,
representations, warranties or covenants hereunder, and the Party not in default
is required to resort to legal means to enforce this Agreement’s terms, the
prevailing Party shall be entitled to






12




--------------------------------------------------------------------------------

receive from the defaulting party the costs and expenses of such enforcement,
including reasonable attorneys’ fees, whether before or after any arbitration
action or judgment.

16.

Counterparts.  This Agreement may be executed in multiple counterparts, which
taken together shall constitute one instrument and each of which shall be
considered an original for all purposes.

17.

Notices.  Any and all notices permitted or required to be given hereunder shall
be deemed duly given: (i) upon actual delivery, if delivery is by hand; (ii)
upon delivery by overnight express courier (i.e. DHL or FedEx); or (iii) upon
facsimile transmission, so long as the original is then sent by overnight
express courier delivery.  Each such notice shall be sent to the respective
party at the address indicated below:

If to Licensee:

Equity Labs, Inc.

517 West 100 North, Suite 201

  

Providence, UT  84332

Attn: Scott Stewart




If to Licensor:

Health Innovations, Inc.

86 North University Avenue, Suite 400

Provo, UT  84601

Attn:  Dale Fillmore




or such other address or facsimile number as any of the persons designated above
may have specified in a notice or communication duly given to the other
designated person as provided herein.




18.

Binding Effect; Non-Assignability.  This Agreement shall be binding upon and
enforceable against the parties hereto and their respective successors and
permitted assigns.  Neither party shall assign its rights and obligations under
this Agreement without the prior written consent of the other party, which
consent shall not be unreasonably withheld; provided, however, that either party
may assign this Agreement to an affiliate of such party.

19.

Relationship of the Parties.  The parties are and at all times shall be deemed
to be independent contractors.  Nothing contained herein shall be construed as
creating the relationship of employer/employee or principal/agent.  Each party
shall assume full responsibility for the actions of its employees as related to
the party’s obligations under this Agreement.  Neither party to this Agreement
is hereby constituted an agent of the other for any purpose and neither party
has the authority to assume or create any obligation, or to make any
representation, warranty or guarantee for the other, except as expressly granted
or made in this Agreement.

20.

Entire Agreement.  This Agreement contains the sole and complete understanding
of the parties related to its subject matter for the Acne Product Category, and
supersedes all oral or written agreements including the Feb. 2, 2011 agreement
between GeNOsys, Inc. and Equity Labs, Inc. concerning this subject matter made
prior to the date of this Agreement.  The parties








13




--------------------------------------------------------------------------------

may enter into separate license agreements for other product categories that are
independent of this agreement.

21.

Remedies Not Exclusive.  No remedy conferred by any of the specific provisions
of this Agreement is intended to be exclusive of any other remedy, and each and
every remedy will be cumulative and will be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.  The election of any one or more remedies will not constitute a
waiver of the right to pursue other available remedies.

22.

Bankruptcy Provisions.  It is intended by the parties to this Agreement that in
the event of Licensor’s bankruptcy filing under the United States Bankruptcy
Code (“Bankruptcy Code’), this Agreement shall be treated as an executory
contract under which Licensor is a licensor of intellectual property under
Section 365(n) of the Bankruptcy Code, and that Licensee shall have all the
rights to which licensees of intellectual property are entitled to under such
section.  This Agreement is an integrated agreement, and all provisions of this
agreement which are not directly related to the license of intellectual property
are intended to be supplementary to the intellectual property license granted
hereunder, within the meaning of Section 365(n)(4)(B) of the Bankruptcy Code.

23.

Third Party Beneficiaries.  No person or entity shall be a third-party
beneficiary of this Agreement.











14




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties enter into this Agreement effective as of the
Amendment Effective Date.







LICENSOR:




Health Innovations, Inc.




By:       /s/ John W.R. Miller

By:

/s/ Dale Fillmore

Name:

John W.R. Miller

Name:

 Dale Fillmore

 

Title:

CEO – GeNOsys, Inc.

Title:

 President – GeNOsys, Inc.







LICENSEE:




Equity Labs, Inc.




By:

/s/ Scott Stewart

Name:

 Scott Stewart

Title:

 V.P. - Development













The “**” marks the location of information that has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.








15


